PER CURIAM:
This claim was submitted for decision based on the allegations in the Notice of Claim and respondent’s Answer. Claimant is an employee of Huntington State Hospital, Huntington, Cabell County, West Virginia. On June 13, 1983, she accompanied a number of patients to Ritter Park. One patient became hostile, hitting and kicking *38staff members who tried to restrain her. Claimant’s watch band was broken by the patient as claimant attempted to control her. Claimant replaced the watch band at a cost of $10.50. Respondent, in its Answer, has acknowledged the amount and validity of the claim.
In view of the foregoing, the Court makes an award to the claimant in the amount of $10.50.
Award of $10.50.